DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dust shield between the linear gear path and the attenuation adjustment pawl (claim 6) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al (US 4,979,793).  Bowen teaches an apparatus (Figs. 1-3) for an adjustable attenuation wrap plug (10), the apparatus comprising:
a housing (13, 14) with a protruding input prong (23) and output prong (24), wherein a signal cable (11) is coupled to the input prong (23) and the output prong (24);
a ratchet mechanism (15-20) at least partially disposed in the housing (13, 14), wherein the ratchet mechanism (15) is configurable to alter a shape of the signal cable (11) (C4 L59 – C5 L15);
wherein altering the shape of the signal cable (11) alters an attenuation level (C4 L59 – C5 L15);
wherein the signal cable is a fiber optic cable (11) (C4 L26-27);
wherein the input prong (23) and the output prong (24) are each insertable into an optical port on an end product (6) (C4 L10-20);
wherein the ratchet mechanism (15-20) comprises an attenuation adjustment pawl (15) and a linear gear path (along and parallel to 44); and
a dust shield (the connection of 15 with 16-20) disposed between the linear gear path (along and parallel to 44) and the attenuation adjustment pawl (15), where the dust shield covers a cavity near (the hole 44 enters) the ratchet mechanism (15-20) partially disposed into the housing (13, 14) (the thread and plunger mechanism will form a “dust shield” keeping contaminants from entering the hole the plunger enters).

Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed plug with the housing, prongs, signal cable and ratchet mechanism in combination with the ratchet mechanism comprises an attenuation adjustment pawl and a linear gear path and the attenuation adjustment pawl includes an inner apex member and an outer apex member, wherein a portion of the signal cable is disposed between the inner apex member and the outer apex member,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reference teach different configurations of loop back connectors and/or attenuators that bend fibers in a connector:  US 4952798, US 4982083, US 5311614, US 5475781, US 5930417, US 6454464, US 6707979, US 7065284.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883